Citation Nr: 1438270	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  13-00 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for schizotypal personality disorder and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from June 2000 to January 2001.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Historically, he was denied service connection for schizophrenia in an earlier October 2001 rating decision.  At the time of that prior decision, his service treatment records (STRs) were not available for review.  However, these records since have been associated with the claims file.  Therefore, his claim for service connection is reviewed on the merits and does not require the submission of new and material evidence to reopen it.  38 C.F.R. § 3.156(c) (2013).

There is an outstanding hearing request, however, so rather than immediately deciding this claim the Board is remanding it to the agency of original jurisdiction (AOJ).


REMAND

In his January 2013 substantive appeal to the Board (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board, which is often and more commonly referred to as a Travel Board hearing.  But, to date, no such hearing has been scheduled, much less conducted.  A recent August 2014 submission from the Veteran's representative reiterated this hearing request.

The Veteran has a right to this hearing before deciding his appeal of this claim.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2013).  Since the AOJ, rather than the Board, schedules the type of hearing he has requested, the Board must remand his claim to schedule this hearing.  38 C.F.R. §§ 20.704, 20.1304 (2013).


Accordingly, this claim is REMANDED for the following action:

Schedule the Veteran's Travel Board hearing at the earliest opportunity (or, if he elects, a videoconference hearing instead).  Regardless of the type, notify him of the date, time, and location of his hearing.  Put a copy of this notification letter in the claims file.  If he fails to report for this hearing or changes his mind and elects not to have it, also document this in the claims file.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



